DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/3/2022 and 2/22/2022 were considered by the examiner.
Drawings
The drawings were received on 6/3/2022.  These drawings are acceptable.
Allowable Subject Matter
Regarding Claim 1, Cho et al. (US 2019/0113758) discloses a multifunctional eyeglass device (Fig. 1), comprising: 
a control module (Fig. 4, control unit 20, Paragraph 0029); 
a lens group (Fig. 7) including a first lens module (Fig. 7, optical elements 13 and 14) and a second lens module (Fig. 7, optical elements 12 and 20), the first lens module including a first liquid crystal lens unit and a first display unit (Fig. 7, optical elements 13 and 14, Paragraph 0079), and the second lens module including a second liquid crystal lens unit (Fig. 7, optical element 12); 
a power supply module (Fig. 4, power supply 6); 
a storage module (Fig. 4, Paragraph 0085, CPU and memory); 
a communication module (Paragraph 0090 and Paragraph 0143, control unit 50 communicates), wherein the control module being electrically connected to the first lens module and the second lens module of the lens group, the power supply module, the storage module, and the communication module (Fig. 4, as shown); and 
a frame (Fig. 1, frame as shown, 1), wherein the control module, the first lens module, the second lens module, the power supply module, the storage module, and the communication module are all disposed on the frame; and the power supply module supplies a power source to the control module, the first lens module, the second lens module, the storage module, and the communication module (Paragraphs 0059-0062); 
wherein the power supply module supplies at least one power source to the first liquid crystal lens unit of the first lens module and the second liquid crystal lens unit of the second lens module, and the first liquid crystal lens unit and the second liquid crystal lens unit are adjusted in focal length according to the at least one power source (Paragraphs 0080-0093);
108P000513US13wherein the control module receives data via the communication module (Paragraph 0090 and Paragraph 0143, control unit 50 communicates), and the data is displayed by the first display unit (Paragraph 0074).
Cho et al. (US 2019/0113758) does not specifically disclose “the second lens module including a … and a second display unit … data is displayed by … and the second display unit”.
Additionally, neither Schowengerdt et al. (US 11,300,844), Schowengerdt et al. (US 2021/0240018), Schowengerdt et al. (US 10,529,138), Schowengerdt et al. (US 2018/0252925), Lapstun (US 2018/0084245), nor Shi et al. (US 2017/0176818) are cited to show similar eyewear.
Claims 1-11 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest an eyeglass device comprising “the second lens module including a … and a second display unit … data is displayed by … and the second display unit”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-11 are allowable due to pendency on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872